Citation Nr: 1115352	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  06-01 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a fungal rash of the feet, torso, and groin.  

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of prostate cancer, status post radical prostatectomy, prior to April 25, 2006.

3.  Entitlement to an evaluation in excess of 20 percent for residuals of prostate cancer, status post radical prostatectomy, from April 25, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted service connection for residuals of prostate cancer, status post radical prostatectomy, and assigned a 10 percent evaluation effective July 27, 2004.  Also on appeal is a January 2006 RO rating decision that in pertinent part denied the claim of entitlement to service connection for a fungal rash of the feet, torso, and groin.

In March 2006, the Veteran appeared at a hearing before a local hearing officer.  A transcript of the hearing is of record.  

In a May 2006 Decision Review Officer (DRO) decision, the RO awarded an increased 20 percent rating for the residuals of prostate cancer, with the award effective April 25, 2006. 

In July 2009, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

In November 2009, the Board remanded this matter for further development.  The file has now been returned to the Board for further appellate review.

 



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during a period in which exposure to herbicides is presumptive.

2.  The Veteran does not have a current skin disorder that is etiologically related to service, to include exposure to herbicides.  

2.  During the entire course of the appeal the Veteran's post-operative residuals of prostate cancer have been manifested by frequency of urination every hour during the day and nocturia 2-4 times per night.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in, aggravated by, or presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2010).  

2.  The criteria are met for an initial rating of 20 percent, but not more, for residuals of prostate cancer.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.115b, Diagnostic Code (DC) 7528 (2010).

3.  The criteria for a rating in excess of 20 percent for residuals of prostate cancer are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.115b, Diagnostic Code (DC) 7528 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Skin Disorder

Legal Criteria

Service connection will be granted if it is shown the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Under the provisions of 38 C.F.R. § 3.309(e), if a Veteran was exposed to an herbicide agent, including Agent Orange, during active military, naval, or air service and has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. The diseases listed shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6).

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).

Even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007).

Analysis

A review of the Veteran's service treatment records reveals that there were no complaints or findings of a skin rash/disorder.  The Board does note that the Veteran had small warts removed from his hand in June 1965.  At the time of the Veteran's August 1965 service separation examination, normal findings were reported for the skin.  

The record is also devoid of any complaints or findings of skin disorders in close proximity to service.  

Treatment records associated with the claims folder do reveal that the Veteran was treated in May 2001 for an unspecified fungal infection of the lower abdomen and groin.  The Veteran was again noted to have a fungal infection of the lower abdomen and groin in August 2001.  

At the time of his March 2006 hearing, the Veteran testified that he developed a rash while in Quang Ngai.  He noted developing the rash in his crotch and on his feet.  He stated that the rash had been there since that time.  The Veteran indicated that it would flare up on an intermittent basis but never fully go away.  

At his July 2009 hearing, the Veteran again testified that he first noticed the rash in the early 1960's while in Quang Nam.  He reported that he did not go to sick call for the rash.  He stated that he was not given anything for it and that he just dealt with it.  He noted that as everyone had it, everyone brought their own remedy to the table.  He stated that he was eventually given a cream at the VA and that the cream took the redness out but did not get rid of the rash.  He also noted that the rash on his feet did not go away.  The Veteran indicated that the rash was all over his body, including his hips, groin, and inner elbow and bicep.  He stated that it was always on his back and hips and it would just pop up.  He noted that he had never been given a diagnosis.  The Veteran testified that it had not gone away since the service and that the hot weather made it worse.  

In conjunction with the November 2009 remand, the Veteran was afforded an additional VA examination in March 2010.  The examiner indicated that the claims folder had been reviewed.  He observed that the service medical records showed no evidence of treatment for fungal infection during military service.  It was noted that the Veteran had no complaints of skin infection on his medical history upon discharge and no findings of rash on physical examination at discharge.  

The examiner noted that the Veteran reported developing a fungal infection during service in Vietnam.  The examiner indicated that the Veteran currently used ketoconazole cream as needed.  He used this with flare-ups throughout the year.  Following examination, the examiner rendered a diagnosis of tinea versicolor, both flanks.  He opined that it was less likely than not related to military service as the Veteran had no record of fungal infection or skin problems during military service or upon his discharge physical.  

Tinea versicolor is not listed among the diseases subject to the presumption of service connection.  Hence, presumptive service connection for tinea versicolor cannot be provided on the basis of the Veteran's exposure to Agent Orange.  A claimant is not precluded, however, from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Further, the availability of presumptive service connection for some conditions based on Agent Orange exposure, does not preclude service connection for other unlisted conditions.  Stefl, 21 Vet. App. 120 (2007).  The claimant may support with affirmative medical opinion evidence his claim for service connection for a skin disorder as due to AO exposure.

As to service connection for a skin disorder, the Board notes that when considering in-service incurrence, service treatment records fail to demonstrate any complaints or treatment referable to a skin disorder/rash.  Moreover, normal findings were reported for the skin at the time of each service examination.  

Next, post-service evidence does not reflect symptomatology associated with skin problems until many years after discharge.  In this regard, the Board notes that the Veteran was not found to have any skin problems until 2001.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  Further, there is no medical opinion of record showing the Veteran's current skin disorder to be etiologically related to service.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board again notes that the Veteran did not have any findings of a skin rash during service and had normal findings for the skin at the time of his service separation examination.  The Board also emphasizes the multi-year gap between discharge from active duty service and initial reported symptoms of skin problems.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Also of note is the fact that the Veteran did not raise a claim of service connection skin problems until 2004, over 38 years following service and more than 35 years after he was first seen for skin problems.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, none of the competent evidence attributes the Veteran's skin disorder to his active service, including exposure to Agent Orange.  The VA examiner, who provided the only competent opinion of record, indicated it was less likely than not that the Veteran's tinea versicolor was related to his period of service.  His opinion was provided after a complete review of the claims folder and an examination of the Veteran.  He also supplied rationale for his opinion.  

The Board has also considered the Veteran's statements asserting a nexus between his skin disorder and active duty service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's current skin disorder developed in service or is due to any event or injury in service, including as a result of exposure to AO in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54-56.

Evaluation of Residuals of Prostate Cancer, Status Post Radical Prostatectomy

Legal Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the veteran is service-connected for the residuals of prostate cancer.  Pursuant to Diagnostic Code 7528, a 100 percent evaluation is awarded for prostate cancer.  However, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrences or metastasis, any residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Diagnostic Code 7528 (Note 1).

Voiding dysfunction is rated based on symptoms of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  When there is leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  Id.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.  Id.

Urinary tract infections with poor renal function are rated on the basis of renal dysfunction.  Urinary tract infections with evidence of long-term drug therapy, one to two hospitalizations per year, and/or the need for intermittent intensive management warrant the assignment of a 10 percent disability rating.  The highest rating of 30 percent necessitates evidence of recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year) and/or continuous intensive management.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  38 C.F.R. § 4.115.  A 40 percent rating contemplates a daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night.  A 20 percent rating contemplates daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  A 10 percent rating contemplates daytime voiding interval between 2 and 3 hours, or awakening to void 2 times per night.

Obstructed voiding includes ratings ranging from noncompensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  Id.

Analysis

The Veteran underwent a radical prostatectomy in June 1998 as a result of having been diagnosed with prostate cancer.  

In conjunction with his claim, the Veteran was afforded a VA examination in August 2005.  At the time of the examination, the Veteran was noted to have undergone a radical prostatectomy in 1998.  The Veteran reported that the surgically treated prostate cancer was stable and that he had a PSA of .1 on June 1, 2005.  

The examiner noted that the Veteran was unremarkable for lethargy, weakness, anorexia, weight loss or weight gain.  The Veteran had urinary frequency three to four times per day and once at night.  As to incontinence, the Veteran reported a small amount of leakage at night, one to two times per week.  He did not use any Attends.  The Veteran had no recurrent urinary tract infections.  He was noted to have had a renal stone on one occasion in 1999 which was treated with no recurrence.  There was no acute nephritis.  The Veteran had not been hospitalized for any urinary tract disease.  The prostate cancer was noted to be in remission.  The examiner indicated that the Veteran had erectile dysfunction and urge incontinence.   The Veteran did not have any neurological problems.  

The examiner rendered a diagnosis of carcinoma of the prostate, status post radical prostatectomy, with partial erectile dysfunction and urge incontinence.  

In his November 2005 notice of disagreement, the Veteran indicated that the 10 percent disability evaluation was insufficient as it affected his quality of life at home, during play, and with employment.  

At his March 2006 hearing, the Veteran reported that if he drank the amount of water which was suggested he would be going to the bathroom every hour.  He noted that he was always worrying about the leakage.  The Veteran reported having to go to the bathroom every half hour to an hour during the course of the workday.  He also noted getting up three times per night to go to the bathroom.  The Veteran reported having an extra pair of blue jeans in the car and not wearing light clothes anymore.  He also noted having leakage if he stooped wrong.  

In April 2006, the Veteran was afforded an additional VA examination.  At the time of the examination, the Veteran's PSA was noted to have remained normal since the time of the surgery.  He did not have any lethargy, weakness, anorexia, weight loss or weight gain.  The Veteran reported urinating 6 to 8 times per day, every hour.  He also had nocturia three to four times per night.  He further noted having occasional dysuria one to two times per week with lack of fluid.  The Veteran reported incontinence five or six times per day with stress and use of absorbent material one time per day.  There were no recurrent urinary tract infections.  The Veteran had had a kidney stone in March 1999.  There were no episodes of acute nephritis.  There was no need for catheterization dilation.  There had been no drainage procedures.  The examiner noted that the Veteran's need to urinate had an impact on his duties as a minister but did not impact his activities of daily living.  

Physical examination from a genitourinary standpoint revealed a normal male.  Testicular size was found to be normal.  

In an August 2008 VA examination report, it was noted that an MRI of the pelvis had revealed a small lesion in the left acetabulum, left ischium area.  It was further indicated that a bone scan showed mildly increased activity in the left acetabulum which correlated with the MRI abnormality.  However, given the size of the lesion and the lack of intense radiotracer activity seen with prostate metastasis, a PET scan was done, which did not show an increased uptake.  The Veteran's PSA was also noted to be .1.  The area in question was asymptomatic.  The examiner stated that at that time, no change in the status of the prostate cancer had been confirmed.  The examiner indicated that there had been no recurrence of the malignancy at this point.  

At the time of his July 2009 hearing, the Veteran reported that he had never had a PET scan or a MRI at the VA.  He noted that he had relayed this information to the physician over the phone and that was how the August 2008 report was prepared.  The Veteran stated that the residuals of his prostate cancer had become worse.  He indicated that he was 100 percent impotent.  The Veteran noted urinating eight to ten times per day and four times per night.  He reported that he did not wear pads.  He noted making a pad out of tissue on occasion but did not wear a pad.  The Veteran testified that this condition had not affected his work.  He noted having to stop every hour to 90 minutes when traveling.  He reported having a PET scan or MRI every six months to a year.  He stated that he was a minister.  

In November 2009, the Board remanded this matter for additional development.  

In conjunction with the claim, treatment records were received from Hillcrest Hospital.  A March 2009 scan of the abdomen revealed a hemorrhagic slightly hyperdense cyst of the lower pole of the left kidney with benign cysts on the right kidney.  There was also a cavernous hemangioma in the right lobe of the liver.  Also present were tiny stones on both kidneys, which were nonobstructing.  A March 2009 pelvic scan revealed a stable size and appearance lesion in the left posterior acetabulum which had remained unchanged over the course of one year.  

The Veteran was afforded an additional VA examination in March 2010.  At the time of the examination, the Veteran reported having no lethargy, weakness, anorexia, or weight loss or gain.  The Veteran noted passing urine in small amounts every hour during the daytime.  He reported having occasional stress incontinence with a few drops in his underclothes at night time or with Valsalva maneuver.  The Veteran had had one episode of enuresis on one occasion but not consistently.  There was no history of recurrent urinary infections.  The Veteran did not have renal colic or acute nephritis.  

The examiner noted that the Veteran had been followed for "hot spots" in the pelvis and right kidney by CT scan by his local medical doctor over the past three years without worsening of his symptoms or increasing in size of these hot spots.  His PSA had remained normal at .1 without increase.  He did not take any therapy to treat these "hot spots".  The examiner indicated that the Veteran was able to engage in his usual activities.  

Physical examination revealed normal external genitalia.  There were no other residuals of genitourinary disease.  The examiner rendered a diagnosis of cancer of the prostate, status post suprapubic prostatectomy, with residual erectile dysfunction.  He noted that the Veteran had minimal symptoms of incontinence not requiring the use of pads and no current activity of prostate cancer at the time of the examination.  

Resolving reasonable doubt in favor of the Veteran, a 20 percent disability evaluation is warranted throughout the course of the appeal.  While the Board notes the findings at the time of the initial VA examination would more likely approximate that for a 10 percent disability evaluation, the Veteran immediately expressed disagreement with the assigned rating.  Moreover, at the time of his March 2006 hearing, the Veteran reported having to urinate every hour.  Overall, the Veteran has reported frequency of urination of every hour per day and nocturia anywhere from two to four times per night.  These findings comport with the 20 percent evaluation assigned for urinary frequency.  There is no evidence of a daytime voiding interval less than one hour, or; awakening to void five or more times per night to warrant a 40 percent rating.

The Board has considered other potentially applicable codes, to include evaluations based upon voiding dysfunction, obstructed voiding, and urinary tract infections.  While the Board notes the Veteran reported having occasional leakage and noted wearing a pad at one point, the Board finds this single vague report of the use of absorbent materials to be insufficient evidence, when considered with the record as a whole, to warrant a rating for the Veteran's disability based on urine leakage. Furthermore, the Veteran has denied obstruction of urinary flow, and there is no history of catheterization.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

In sum, the Board has determined that an initial rating of 20 percent, but not more, is warranted for the disability under appeal.  His appeal is accordingly granted to that extent, the benefit-of-the-doubt rule having been applied in the Veteran's favor.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran's status has been substantiated.  As it relates to the issue of service connection, the Board observes that the RO, in October 2004 and October 2005 letters, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in an April 2006 letter.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified.  The AMC, acting on behalf of the RO, obtained all treatment records identified in the Board remand to the extent possible.  In conjunction with the Veteran's claim, the matter was referred for a VA examination in March 2010.  The history and information obtained as a result of the examination is sufficient to properly address the Veteran's claim.  Further, the Board has found the VA examination substantially complied with the requirements articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As to the issue of an initial evaluation for residuals of prostate cancer, status post radical prostatectomy, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice with regard to downstream issues such as an initial rating, is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by the representative organization and his testimony at the local and Travel Board hearings.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

Service connection for a skin disorder is denied.  

An initial rating of 20 percent for residuals of prostate cancer, status post radical prostatectomy, is granted subject to the criteria applicable to the payment of monetary benefits.

Rating in excess of 20 percent for residuals of prostate cancer is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


